Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17, 18, 20-26 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US 20100115792) as evidenced by Kelsey et al (US 20130260100).
Muller is directed to a method for manufacturing a waterproof and vapor permeable shoe.  Muller teaches the objective of the invention is to provide a method for manufacturing a waterproof and vapor-permeable shoe, which consists of the 
Muller teaches the shoe 10 comprises an upper part 11 constituted by an upper 12, which is vapor-permeable (or, equivalently, provided with small perforations, such as for example uppers for summer shoes constituted by mesh fabrics or the like), by a membrane 13, of the type which is waterproof and permeable to water vapor (such as for example those commonly known by the trade-names "Gore-Tex" or "Sympatex"), associated with the inner portion of the upper 12, and an insole 14 which is associated with the assembly formed by the upper 12 and the membrane 13 [0043]. 
Muller teaches the method provides for the application to the upper 12 of at least one sheet of membrane 13, which is optionally coupled, without compromising its vapor-permeability, to one or more meshes made of synthetic material and/or other protective or supporting elements which allow the passage of sealing materials [0046].  Fig. 5 shows the upper with the membrane 13, outer upper layer 12 and inner lining support layer 24.
The mutual assembly of the upper 12 and the membrane is via heat and pressure with thermos-adhesive glue [0052]-[0055].
Fig. 5 shows the layers wherein the upper 12 has a membrane 13, and inner lining 24 [0084].  Muller teaches meshes are provides to support the membrane.  The upper 12 can be of a material that is vapor permeable such as a mesh.
As to claim 17, 24 and 33, Muller teaches an upper layer that is equated with the blank.  Muller teaches a method adhesive bonding with heat and pressure [0054].  Muller teaches adhesion can be promoted by a perforated thermos-adhesive film (web) to be applied between the upper and the membrane so as to not compromise the vapor permeability [0055] which are equated with gluing and pressing on a surface of the blank.  Muller teaches the layers are heat and pressed together and the layers are equated with direct association (claim 22). 
Muller teaches a membrane that has optional meshes for vapor permeability and support as well as other protective or supporting elements which allow for the passage of sealing materials.  Muller teaches a mesh adhesive web and additional meshes and protective supportive layers coupled to the membrane which is equated with two meshes that close the functional element in a sandwich-like manner and at least one mesh is interposed between said functional elements and said blank.   Muller also teaches an inner lining.
Muller differs and does not refer to the outer protective layer as a “blank”.  Muller teaches the laminate is for making shoes and therefore equated with the claimed blank of shoe, gloves and clothing.  Muller teaches an outer textile layer adhered to a functional layer and the outer textile layer is equated with the functional element adhered to a blank.  Muller teaches a semimanufactured component rather than the finished article and further reasoning that Muller’s embodiment are blanks.
Muller differs and does not measure the water penetration resistance at 15000 bending cycles.
As to claim 17, 24 and 33, as Muller teaches the same materials and structure manufactured by the same method it is reasonable to presume that the property is inherent to Muller.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to adhere a waterproof water vapor permeable membrane to a shoe upper with an adhesive grid motivated to preserve the vapor permeability of the laminate. 
In the alternative, Kelsey provides evidence that applying adhesive in a grid formation and applying heat and pressure to a waterproof, vapor permeable membrane with outer fabric layers improves the bending of the laminate.  Kelsey is directed to laminated articles having discontinuous bonded regions (Title).  Kelsey teaches a laminated article with a first textile and a functional film layer bonded together with an adhesive in a non-uniform adhesive pattern. The laminated articles are waterproof, liquid-proof, breathable and aesthetically pleasing and has a reduction in stiffness, improved insulation properties.  Kelsey measures the bending modulus of the laminates.  Kelsey teaches a method of forming a laminated article that includes bonding a functional film layer and a first textile via a first adhesive layer where the first adhesive layer contains adhesive regions and regions substantially free of adhesive. The functional film may be a fluoropolymer. The regions substantially free of adhesive are interspaced between the adhesive regions. The laminated article preferentially 
Kelsey provides evidence that adhesively bonding an ePTFE film with waterproof and vapor permeable properties to outer layers of textiles has improved bending modulus.
As to claim 18, Muller teaches a membrane that is waterproof and vapor permeable and can be a material such as Gore-tex or Sympatex which are known in the art to be polymeric materials.
As to claim 20, Muller teaches the method of adhering the membrane to the upper (blank) and the meshes and supportive layers and inner lining is via adhesive and heat and pressure which is equated with lamination.
As to claim 21, Muller teaches the adhesive can be in the form of a film grid and that would be one in the same as the mesh between the membrane and the upper (blank) layer.
As to claim 22, Muller teaches an adhesive in the form of a grid.
As to claim 23, Muller teaches the adhesive is a polyurethane adhesive [0053]. Muller differs and does not teach the adhesive is hydrophilic.  As Muller teaches the same materials and structure as claimed, it is reasonable to presume that the property is inherent to the water vapor permeable polyurethane adhesive of Muller.   When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a hydrophilic adhesive motivated to produce a laminate that allows water vapor to transfer through the laminate.
As to claims 25 and 26, Muller differs and does not teach the type of membrane.  Pfister teaches the functional film can be a polyurethane. Pfister teaches the functional film can be expandable PTFE.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ ePTFE membrane motivated to produce a waterproof, vapor permeable laminate.
As to claims 29-32, Muller teaches the laminate for shoes.  Pfister teaches the laminates are useful for shoes and clothing.

Claim 18, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US 20100115792) as evidenced by Kelsey et al (US 20130260100) and in view of Pfister et al (WO 00/63007) and Baychar et al (US 2007/0294920).
As to claims 18, 19 and 27, Muller differs and does not disclose a first layer of expanded polytetrafluoroethylene and a second layer of hydrophilic polyurethane where the ePTFE is facing the blank.
Pfister is directed to a clothing part which contains an outer material part and a functional layer part.   This invention relates to clothing parts, including footwear and parts for footwear, having an outer protective layer and a waterproof, breathable inner 
Fig. 3 shows a three ply laminate functional layer of lining layer 15 on one side, functional layer 13 and optional reinforcing textile layer 16 on the other side. The textile sheet material can be a woven fabric, consecutive coarse knitted fabric, a nonwoven fabric or a synchronous course formation knitted fabric (col. 18, lines 8-18).  Pfister teaches the functional layer is sandwiched between two fabric layers.
Pfister teaches the lining material, which is joined to the functional layer to form a functional layer laminate, there may be used the same materials as specified above for the outer material, i. e. textiles, leather etc. (page 15, lines 1-3). As Pfister teaches layers, the layers cover the outer layer completely.
Pfister teaches an adhesive layer to bonds the inside of the outer protective layer to the functional layer laminate with a hot press (page 12, lines 5-29).
Pfister teaches a functional layer that can be expanded polytetrafluoroethylene.  Pfister teaches the functional layer can include a nonporous hydrophilic water vapor permeable layer can be situated between two porous polymeric layers. Pfister teaches both an expanded polytetrafluoroethylene and polyurethane layers but differs and does not teach the polyurethane is a hydrophilic polyurethane layer.

The first foam (20) material is also preferably germicidal reticulated or open-cell hydrophilic and has a thickness of approximately 1/16-1/8 inch. Alternatively, the first and second foam maybe replaced by a technically engineered, nonwoven fiber blend with or without open-cell foam inclusive or an moisture transfer, breathable, elastomeric composite or a foam and nonwoven fiber composite. A technically engineered nonwoven spacer fabric with natural and/or synthetic fibers can be substituted in some performance categories and be utilized in layers 20 and 30 [0032].  An additional foam layer 50 and foam layer 60 where layer 60 is a waterproof/breathable membrane adjacent the outer shell 70. Layer 60 can be a PTFE membrane.
Baychar teaches it is known in the art to employ hydrophilic polyurethane layer in the inner liner [0100].  The PTFE membrane is located adjacent the outer layer (blank layer) [0114].  A PTFE membrane is equated with expandable polytetrafluoroethylene as taught by Pfister’s expandable PTFE membrane.  The objective of Baychar is to remove moisture from inside the shoe and allow moving to exterior of the shoe.  The order of layers with hydrophilic polyurethane on the inner layers and waterproof/breathable PTFE adjacent the outer layer facilitates the movement of moisture.
.

Claims 17, 18, 20-23, 24-26 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al (WO 00/63007) as evidenced by Textile Glossary in view of Lim et al (US 6,187,696).  
Pfister is directed to a clothing part which contains an outer material part and a functional layer part.   This invention relates to clothing parts, including footwear and parts for footwear, having an outer protective layer and a waterproof, breathable inner layer adhered to the outer layer (page 1, lines 5-7).  The outer protective layer or outer material part and the functional layer are joined by adhesive.  The direct lamination of the outer material part and the functional layer excludes an air layer which can act as a water vapor barrier (page 8, lines 5-10).  The outer protective material can be leather or a textile (page 14, lines 4-13).  The inner functional layer is water vapor permeable and liquid waterproof.  The functional layer can be a three ply laminate (page 14, lines 15-25).  
Fig. 3 shows a three ply laminate functional layer of lining layer 15 on one side, functional layer 13 and optional reinforcing textile layer 16 on the other side. The textile sheet material can be a woven fabric, consecutive coarse knitted fabric, a nonwoven fabric or a synchronous course formation knitted fabric (col. 18, lines 8-18).  Pfister teaches the functional layer is sandwiched between two fabric layers.
Pfister differs and does not teach the fabric layers are mesh layers.  The Textile Glossary defines mesh as “A broad term for fabric characterized by open spaces between the yarns.  Mesh fabrics may be woven, knit, lace, net, crochet, etc.”.  Pfister differs and does not explicitly teach the fabric layers have open spaces between the yarns.
Pfister teaches the lining material, which is joined to the functional layer to form a functional layer laminate, there may be used the same materials as specified above for the outer material, i. e. textiles, leather etc. (page 15, lines 1-3). As Pfister teaches layers, the layers cover the outer layer completely.
Pfister teaches an adhesive layer to bonds the inside of the outer protective layer to the functional layer laminate with a hot press (page 12, lines 5-29).
Pfister differs and does not refer to the outer protective layer as a “blank”.  Pfister teaches the laminate is for making shoes and clothing and therefore equated with the claimed blank of shoe, gloves and clothing.  Pfister teaches an outer textile layer adhered to a functional layer and the outer textile layer is equated with the functional element adhered to a blank.
Lim is directed to a moisture vapor permeable, substantially liquid impermeable composite sheet material comprising a fibrous substrate and a moisture vapor permeable thermoplastic film layer. The moisture vapor permeable film has an average thickness of less than 25 microns, a peel strength of at least 0.1 N/cm, a dynamic fluid transmission of less than about 0.75 g/m2 when subjected to an impact energy of about 2400 joules/m2, a hydrostatic head of at least 60 cm, and a moisture vapor transmission rate, according to the desiccant method, of at least 2800 g/m2 /24 hr. The moisture 
The moisture vapor permeable and liquid impermeable composite includes a film layer and two outer fabric layers as shown in Fig. 2 where layers 16 and 14 are fabric layers and layer 12 is the film.
Lim teaches the fibrous substrates exhibit strength, permeability and softness and the fibrous substrate should be porous to enhance both vapor permeability and physical bonding between the film and substrate (col. 5, lines 17-35).
The fibrous substrates 14 and 16 are polyolefin nonwoven web which include polypropylene and polyethylene spunbonded webs, scrims, woven slit films, carded webs, flashspun webs, and woven.  Scrims are open fabrics as evidenced by the Textile Glossary definition as follows.  SCRIM: 1. A lightweight, open-weave, coarse fabric; the best qualities are made with two-ply yarns. Cotton scrim usually comes in white, cream, or ecru and is used for window curtains and as backing for carpets. 2. Fabric with open construction used as base fabric in the production of coated or laminated fabrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ open fabrics sandwiching a moisture vapor permeable, liquid impermeable film motivated to enhance the strength of laminate and promote permeability.
Pfister in view of Lim differs and do not measure the water penetration resistance at least equal to 15,000 bending cycles determined by the ASTM D 2099-05 standard.

As to claim 18, Pfister teaches a functional layer that is water vapor permeable and liquid impermeable layer.
As to claim 20, Pfister teaches the layers are bonded by lamination.
As to claim 21, Pfister teaches the layers are bonded with an adhesive.   During lamination, the laminate adhesive is situated between the layers to be laminated together. Prior to lamination, the laminate adhesive can be selectively applied to one side of one of the layers to be laminated together. The laminate adhesive can be applied as a discontinuous layer of adhesive, i. e., in dot form, line form, grid form, powder form or the like, especially if is not itself water vapor permeable. If it is water vapor permeable, it may be applied continuously. The laminate adhesive can also be an adhesive web inserted between the layers to be laminated together. Suitable laminate 
As to claim 22, Pfister teaches adhesive in a grid form.
As to claim 23, Pfister teaches the adhesive can be a water vapor permeable adhesive and can be polyurethane.  Pfister differs and does not teach the adhesive is hydrophilic.  As Pfister teaches the same materials and structure as claimed, it is reasonable to presume that the property is inherent to the water vapor permeable polyurethane adhesive of Pfister.   When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a hydrophilic adhesive motivated to produce a laminate that allows water vapor to transfer through the laminate.
As to claim 25, Pfister teaches the functional film can be a polyurethane.
As to claim 26, Pfister teaches the functional film can be expandable PTFE.
As to claims 29-32, Pfister teaches the laminates are useful for shoes and clothing.

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al (WO 00/63007) as evidence by Textile Glossary in view of Lim et al (US 6,187,696) and in further view of Baychar et al (US 2007/0294920).
As to claims 19 and 27, Pfister teaches a functional layer that can be expanded polytetrafluoroethylene.  Pfister teaches the functional layer can include a nonporous hydrophilic water vapor permeable layer can be situated between two porous polymeric layers.  Pfister teaches both an expanded polytetrafluoroethylene and polyurethane layers but differs and does not teach the polyurethane is a hydrophilic polyurethane layer.
Baychar is directed a soft boot and liner include a moisture transfer system that includes an inner fabric layer carefully selected from technically advanced fabrics. A series of layers are provided outside the inner liner including foam material layers, spacer fabrics and breathable membranes, in various orders. Encapsulation technology and waterproofing are used as well. The outer fabric layer is also capable of working with the other layers to promote the transfer of moisture.
The first foam (20) material is also preferably germicidal reticulated or open-cell hydrophilic and has a thickness of approximately 1/16-1/8 inch. Alternatively, the first and second foam maybe replaced by a technically engineered, nonwoven fiber blend with or without open-cell foam inclusive or an moisture transfer, breathable, elastomeric composite or a foam and nonwoven fiber composite. A technically engineered nonwoven spacer fabric with natural and/or synthetic fibers can be substituted in some performance categories and be utilized in layers 20 and 30 [0032].  An additional foam 
Baychar teaches it is known in the art to employ hydrophilic polyurethane layer in the inner liner [0100].  The PTFE membrane is located adjacent the outer layer (blank layer) [0114].  A PTFE membrane is equated with expandable polytetrafluoroethylene as taught by Pfister’s expandable PTFE membrane.  The objective of Baychar is to remove moisture from inside the shoe and allow moving to exterior of the shoe.  The order of layers with hydrophilic polyurethane on the inner layers and waterproof/breathable PTFE adjacent the outer layer facilitates the movement of moisture.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combination and order of layers motivated to remove moisture from the interior of the shoe.

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. Applicant argues the 35 USC 103 rejection over Muller as evidenced by Kelsey.   Note, Applicant spells Muller as Mueller and according to front page of the patent document the inventors name is Muller and will be referred as Muller.
Applicant argues that there are several reasons why Muller as evidenced by Kelsey do not render obvious a blank having a water penetration resistance at least equal to 15,000 bending cycles, determined according to the method described in ASTM D 2099-05 as set forth in claim 17.  Applicant submits that there are several 
i) membrane breakage which may be avoid by using a stronger membrane or by adding reinforcing layers to the membrane 
ii) membrane peel off due to decreased strength of the adhesive, which may be overcome by a different kind of adhesive, and 
iii) lack of dimensional recovery of the membrane between consecutive bending cycles, which may be overcome with an article provided with a resistance to water penetration at 15000 bending cycles.  The reason iii) is the technical problem the current application addresses.  Applicant submits that it is not obvious to the skilled technician.  
Applicant states that the resistance to water penetration at 15000 bending cycles is referred to the waterproofed blank in the applications as the blank 11 and the assembly 12, the latter comprising the functional element 13 and two meshes 14.  Applicant cites the Office action and then states that Muller teaches in [0046] that “at least one sheet of membrane 13, which is optionally coupled (…) to one or more meshes (…) and/or protective or supporting element.”  Applicant concludes that Muller fails to recognize the need for at least two meshes in order to reach the resistance to water penetration at 15000 bending cycles nor is such resistance inherent in Muller’s materials or structure.  Applicant states that Muller’s materials or structure may exhibit a resistance to water penetration lower than 15000 bending cycles:  in order to prevent penetration, according to Muller, it is sufficient to follow the method disclosed therein no 
i) bootie construction which allows water penetration through the upper [0008] of Muller; 
ii) different thickness of different components interfering with the waterproofing operations [0013] of Muller; 
iii) insufficient membrane elasticity, [0018] of Muller; and 
iv) poor adhesion of the membrane proximate to the stitched seams, [0019] of Muller. 
Applicant submits that none of the reason above has anything to do with the resistance to water penetration at 15000 cycles either explicitly or implicitly.  
In response, Muller teaches a waterproof, vapor permeable membrane that has an outer and inner support layer and as [0046] states one or more meshes made of synthetic material and/or other protective or supporting element which allow the passage of sealing materials.  With regard to Applicant’s argument that Muller fails to recognize the use of two meshes, Muller does teach at least one or more meshes or other protective or supporting elements.  As noted in the office action, a mesh is a broad term for a fabric layer with an open spaces.  Muller is teaching that the meshes or support layers allow for the passage of sealing materials and that is interpreted to have open spaces.  Muller’s Fig. 5 shows the upper with the membrane 13, outer upper layer 12 and inner lining support layer 24.  Muller teaches the laminate is formed with adhesive and pressure [0074]. Muller uses the term meshes in [0046], but note that mesh is a broad term for a fabric with open spaces and can generally be a woven, a  A lightweight, open-weave, coarse fabric; the best qualities are made with two-ply yarns. Cotton scrim usually comes in white, cream, or ecru and is used for window curtains and as backing for carpets. 2. Fabric with open construction used as base fabric in the production of coated or laminated fabrics.  
Based on the broad reasonable interpretation of the term mesh in claim 1, the mesh claimed can be any fabric material that sandwiches the functional element.  The claims do not provide any other structure for the mesh, e.g. type of yarn, space between the yarns, nor the fabric construction method, e.g. knit, woven, netting, nonwoven.
In response to Applicant’s arguments that Muller does not teach water penetration resistance at 15000 cycles. The rejection is based on the inherency. As Muller teaches the same materials and structure as claimed and the laminate is produced by the same method, it is reasonable to presume that the property of water penetration resistance after 15000 cycle is present.  Additionally, as a specific numerical value for the water penetration resistance is not provided, e.g. 0 grams per square meter or 0.5 grams per square meter, one cannot distinguish from a prior art waterproof film and the claimed waterproof film.
Muller is directed to the same structure and materials as claimed and Muller is solving the same problem of providing for a laminate for a shoe upper that is water-proof, yet vapor permeable.  While Muller is silent with regard to the property of water penetrations at 15000 cycles measured according to ASTM 2099-05.  As noted in the office action, “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render 
If the instant invention has an improvement or unexpected result over the prior art, the burden is on Applicant to provide evidence of the unexpected result compared to the prior art.  The claims require at least two meshes that enclose the waterproof and functional flexible sheet.  With regard to Applicant’s argument that Muller does not teach or suggest the claimed property, the office action provides Kelsey as evidence that bending resistance in combination with water penetration resistance is a desired property for laminates that include a functional sheet or membrane that provides a waterproof/vapor permeable film layer and outer textile layers.
Applicant argues the reference to Kelsey and states that Kelsey is a 2-layer laminated articles and wherein the 3-layer article is just a possible embodiment.  Applicant argues the laminated article disclosed by Kelsey is not glued and pressed into a blank, rather it is used as is.  
In response, Applicant’s arguments are not persuasive.  Kelsey teaches the three layer articles where there is a first and second textile mesh on either side of the function film as shown in Fig. 4. Kelsey teaches the laminate is glued together.  Kelsey teaches the adhesive regions are formed by pressing the textile into a patterned rubber roll.  Kelsey teaches the same structure, materials and same method of forming the article as 
Applicant argues that Kelsey provides a specific method of applying adhesive and the adhesive has the detrimental effects of making the garment stiffer [0008] of Kelsey.  Applicant states that it is well know that the higher the bending modulus, the higher the stiffness; therefore in order to decrease the stiffness of the laminated article, the bending modulus shall be decreased.  Applicant concludes that the improvement achieved by Kelsey is substantially a decreased bending modulus.  In addition, Applicant concludes that Kelsey aims to reduce the stiffness, i.e. to reduce the bending modulus of the laminate article also by arranging air gaps between the functional film and the second textile.  Applicant states that if such air gaps were present in the instant invention they would be detrimental to the resistance to water penetration which would be lower than 15000 bending cycles.  Applicant states that the presence of the air gaps provide unbonded regions 60 and curls with the first textile 40 in the bonded regions 50 and such a curled regions would be unacceptable for pressing operations.
In response, Applicant’s claims do not exclude a gluing method that is patterned such that it provides air gaps as noted in Kelsey.  Applicant’s claims do not require a high or low stiffness, nor a high or low bending modulus.  Kelsey teaches it is desirable for a waterproof and vapor permeable laminate have bending modulus and this is achieved by a patterned adhesive.  
Applicant’s arguments that Kelsey aims to reduce stiffness and the bending modulus and therefore not directed to achieving waterproof penetration laminate at 15000 cycles are not persuasive.  Bending modulus and stiffness is related to bending 

Applicant argues the 35 USC 103 rejection over Pfister, Textile Glossary and Lim.  Applicant argues that the office action asserts the difference between claim 17 and Pfister may be ascribed to the fabric layer which in the present application are made from mesh and to the resistance to water penetration at 15000 bending cycles.  Applicant states that the sandwich between two scrims would be found in Lim and the scrims according to the textile glossary are mesh. Applicant disagrees that the features of claim 17 are rendered obvious by the applied art.  Applicant states that Pfister teaches on pg. 4, lines 12-15 that an effective waterproof sealing of the perforated membrane areas by means of sealing tape. The main drawbacks to be overcome are 
i) rubbing and chafing of the sealing tape which, according to the prior art techniques, may lose its adherence overtime (pg. 2, line 28 to pg. 3, line 2) and 

Applicant argues Pfister is completely unconcerned about resistance to water penetration at 15000 bending cycles.  
In response, Pfister is concerned with resistance to water, but is silent with respect to measuring after 15000 bending cycles.  Pfister is directed to a shoe and would inherently be subjected to bending cycles.
Applicant argues that Pfister acknowledges effective waterproof sealing using a sealing tape but fails to recognize the need for at least two meshes in order to reach the resistance to water penetration at 15000 bending cycles. Applicant argues that Pfister’s materials or structure may exhibit a resistance to water penetration lower than 15000 cycles and Pfister disclosure is concerned with water penetration at the sealing tape.  
In response, in additional to disclosing the waterproof laminate, Pfister is also assembling a shoe wherein a seaming tape is used.  Pfister is also concerned with sealing the seams of the shoe with sealing tape but these features are not relied upon in the rejection because the claims do not require any such assembling of an article e.g. shoes, gloves and clothing.  The method claims are related to the water penetration resistance of the article made by the method of making a blank and not related to a full assembled article and there is no requirement for sealing tape or to solve the problem of leakage around the sealing tape.
	Applicant’s arguments that Pfister is not concerned with the claimed property of water resistance at 15000 bending cycles are not persuasive.  Pfister teaches a waterproof yet breathable laminate but is silent with respect to water resistance after 
Applicant argues that the “in cases where extreme durability may be desired, a knit material with good abrasion resistance that is still capable of being seam taped may be used”.  Applicant focusses on abrasion resistance stating that this is not bending cycles.  Applicant is arguing limitations that are not in the claims.  A knit material is considered a mesh and therefore meets the claim limitations.  The continued arguments are regarding the sealing tape which are not commensurate with the scope of the claims.  The claims do not require a sealing tape and do not require an assembled product, e.g. shoe or clothing.  As Pfister teaches the method of making the laminate, Pfister meets the claim limitations.
Applicant argues that reference Lim acknowledges the lack of waterproofness of laminated articles comprising microporous films due to the holes created in the films during the lamination process or during the extrusion coating process wherein the films are no longer waterproof.  Applicant argues that Lim teaches sandwiching the membrane between two fibrous substrate is just a possible embodiment and it is not 
In response, a reference is available for all that it teaches and is not limited to what is interpreted to be a mandatory disclosure.  Lim teaches that the microporous film (which provides the water resistance and vapor permeability) is sandwiched between two nonwoven layers.  Lim teaches the fibrous substrates exhibit strength, permeability and softness and the fibrous substrate should be porous to enhance both vapor permeability and physical bonding between the film and substrate (col. 5, lines 17-35).  Additionally, while not explicitly taught by Lim, it is generally know that films are sandwiched between fabric for use in clothing and shoes as the wearer does not like the feel of wearing a film and prefers a soft fabric.
Applicant argues that the mechanical features of the fibrous substrates, such as tensile strength and elongation may be easily reached with nonwovens without the needs for meshes.  Lim teaches another feature of dynamic fluid transmission which has nothing to do with the claimed property.  Applicant concludes that the laminate of Lim may still exhibit water penetration due to a resistance to water penetration lower than 15000 bending cycles.  
In response, Applicant is citing that Lim uses nonwovens without the need for meshes.  Lim provides various alternatives for the fabric layers including scrims which are open type of fabrics that include meshes.  Depending on the type of mesh structure and the openness of the meshes claimed, a mesh can be a nonwoven fabric.  Applicant is arguing limitations that are not claimed.  Applicant has not established that the claimed mesh is in fact different from the prior art fabric layers.  As noted in the rejection 
Applicant has also speculated that Lim does not meet the claimed property of water resistance after 15000 bending cycles.  Until Applicant provides evidence that the prior art does not meet the claimed property, it is presumed that the combination of references would meet the claimed property.  Mere statements are not sufficient to withdrawn the rejections.
Applicant also argues Bier, which was not presented in a rejection but provided as a reference of record.  Applicant argues that Bier does not address the four layer laminate construction to manufacture a waterproof and breathable shoe and further fails to recognize the need for the four layer laminate with at least two meshes.

In summary, Applicant’s arguments are maintained for the following reasons:
Applicant has failed to establish that the claimed method produces a laminate with an unexpected result of water resistance at 15000 cycles.
Applicant’s claims to at least two meshes sandwiching the function element that is waterproof and breathable, is broad.  Mesh is a broad term for describing a textile that has open spaces.  Scrims is also a term that is used for describing an open textile.  Meshes and scrims can be in the form of woven, knits, netting and also considered nonwovens. The structure of the mesh is not disclosed nor described to be a specific yarn, porosity 
Applicant argues that the prior art references do not disclose the properties of water penetration resistance at 15000 bending cycles and the prior art teaches away by focusing on other properties, e.g. bending modulus, stiffness, abrasion resistance.  All of the prior art is related to a waterproof and breathable film sheets that are sandwiched between fabric layers for use in shoes and clothing and provide the shoe or clothing with the property of water resistance and breathability (vapor permeability).  The prior art is all used for shoes and clothing which would inherently be subjected to bending cycles.  The prior art does not measure the property of water penetration resistance at 15000 bending cycles.  The claim does not require a specific water penetration resistance in a numerical value.  As the prior art teaches the same method for making the laminate and the same structure, properties and materials, it is reasonable to presume the property is inherent to the prior art.  The burden is on applicant to show otherwise.
Applicant focusses on Pfister for having a sealing tape and the need to seal around this tape.  The claims do not require an assembled product and therefore the arguments are not commensurate with the scope of the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bier et al (US 20130160223). Bier is directed to a method for manufacturing a shoe.  Bier teaches the shoe is made from an upper assembly that comprises a breathable outer material and a waterproof, breathable functional layer arrangement extending over the upper portion [0013].  Bier teaches the functional layer arrangement allows for vapor permeability, ventilation and bending of the shoe [0014].  The shoe upper 10 comprises a breathable outer material 11 such as leather or textile, a mesh 12, a waterproof, vapor permeable membrane 13 and an inner textile lining 14.  The membrane is referred to as a functional laminate of layers 12, 13 and 14 [0177].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759